Citation Nr: 1017964	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-10 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1990 to August 
1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for hypertension.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service or for 
aggravation of a pre-existing condition during service beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.306.  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a Veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between his/her service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for certain diseases, such as 
hypertension, may also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101, Note 1 (2009).  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm, or greater, with a diastolic blood 
pressure of less than 90mm.  Id.

Competent medical evidence showing current hypertension has 
been received.  Accordingly, the remaining question is 
whether current hypertension is related to service.  

The Veteran contends that she currently suffers from 
hypertension which started during service in March 1991.  She 
reported she was hospitalized in a German facility where she 
had a placental abruption due to high blood pressure.  
Furthermore, the Veteran claims that in October 1995, she had 
a miscarriage due to her inability to control her blood 
pressure.  See Form 9, dated March 2007.

The Veteran's in-service treatment records reflect 
essentially normal blood pressure readings and no diagnosis 
of hypertension.  The Board notes that there were no 
instances her systolic blood pressure was 160 or greater.  
There were several occasion where her diastolic blood 
pressure was 90 or greater (134/90 in January 1993; 110/92, 
114/96 in February 1993; 120/90 in August 1993; 127/94 in 
July 1994; and 126/96 in May 1995).  However, throughout her 
active duty, the evidence does not indicate that she was 
treated with any hypertension controlling medication.  There 
is also no indication the Veteran had high blood pressure in 
1991.  See in-service treatment records, dated January 1992 
to July 1995.  The Board notes that in-service treatment 
records prior to January 1992 are not of record. 

Competent medical evidence showing current hypertension has 
been received.  VA treatment records report the Veteran's 
diastolic blood pressure was above 90 on several occasions 
and is currently taking prescription medication for 
hypertension.  However, there is no opinion whether the 
Veteran's current condition is related to service.  See VA 
treatment records, dated July 1994 to November 2007. 

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  A VA examination has not been provided 
for this claim and, in this case, based on the evidence of 
elevated diastolic blood pressure in-service and the current 
diagnosis and treatment for hypertension, the Board finds 
that an examination and opinion are needed.  

Prior to affording the Veteran an additional VA examination, 
the RO should obtain any outstanding treatment records.  
Here, the Board notes that the Veteran has been treated at 
the VA Medical Centers.  VA treatment records since November 
2007 should be associated with the claims file.  In addition, 
as stated above, in-service treatment records prior to 
January 1992 should be also associated with the Veteran's 
claims file.




Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	To the extent possible, request from 
the National Personnel Records Center 
in St. Louis, Missouri (NPRC) the 
Veteran's in-service treatment records 
dated prior to January 1992.

2.	The AMC should take appropriate steps 
to contact the Veteran and request that 
she identify all VA and non-VA health 
care providers, other than those 
already associated with the claims 
file, that have treated her since 
service for hypertension.  This should 
specifically include treatment records 
from the VA dated since November 2007.  
The aid of the Veteran in securing 
these records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  The Veteran may 
submit medical records directly to VA.  

3.	After all available records have been 
associated with the claims file, the 
Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of the diagnosed hypertension 
and the examiner is asked whether it is 
at least as likely as not that such 
disability is due to the Veteran's 
service (to include onset in service or 
within one year of service). 

The entire claims file, to must be made 
available to the examiner in 
conjunction with the examination and 
this fact should be acknowledged in the 
report.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
examiner's report should reflect 
consideration of the Veteran's 
documented medical history and 
assertions.  The examiner must provide 
analysis and explanation in support of 
any conclusions reached.  

4.	Thereafter, the AMC should readjudicate 
the Veteran's claim.  Thereafter the 
Veteran and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeal


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


